          Case 2:20-cv-01757-MCE-CKD Document 12 Filed 11/20/20 Page 1 of 2

 1 SEAN MUSGROVE, STATE BAR NO. 229822
   75 Natoma Street, Suite A
 2 Folsom CA 95630
   Phone: (916) 965-4577
 3 Fax: (916) 596-0410
   Email: myteam@seanmusgrove.net
 4
   Attorney for Plaintiff
 5 ANH BAO VY HUYNH

 6 SCHUERING ZIMMERMAN & DOYLE, LLP
   Lawrance S. Giardina, Bar NO. 119229
 7 400 University Avenue
   Sacramento, California 95825-6502
 8 (916) 567-0400
   Fax: (916) 568-0400
 9
   Attorneys for Defendant
10 NATHAN HALE ALLEN, M.D.

11 MCGREGOR W. SCOTT
   United States Attorney
12 JOSEPH B. FRUEH
   Assistant United States Attorney
13 501 I Street, Suite 10-100
   Sacramento, CA 95814
14 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
15 Facsimile: (916) 554-2900

16 Attorneys for the United States of America

17

18                            IN THE UNITED STATES DISTRICT COURT

19                               EASTERN DISTRICT OF CALIFORNIA
20

21   ANH BAO VY HUYNH,                          Case No. 2:20-cv-01757-MCE-CKD

22                              Plaintiff,      STIPULATION AND ORDER FOR
                                                CONTINUING DR. NATHAN HALE ALLEN’S
23                       v.                     RESPONSE TO FIRST AMENDED
                                                COMPLAINT
24   SUTTER HEALTH; SUTTER ROSEVILLE
     MEDICAL CENTER FOUNDATION;
25   NATHAN HALE ALLEN, M.D.; and DOES
     1-50, INCLUSIVE,
26
                                Defendants.
27

28



30
          Case 2:20-cv-01757-MCE-CKD Document 12 Filed 11/20/20 Page 2 of 2

 1                              STIPULATION AND PROPOSED ORDER

 2         Subject to Court approval, IT IS HEREBY STIPULATED, by and among Plaintiff Anh Bao Vy

 3 Huynh, Defendant Nathan Hale Allen, M.D., and the United States, that the deadline for Dr. Allen’s

 4 response to the First Amended Complaint (ECF 5) shall be continued to 14 days after the Court rules on

 5 the United States’ Motion to Substitute, Dismiss, and Remand (ECF 8).

 6

 7 Dated: November 12, 2020                            /s/ Sean Musgrove          (authorized 11/12/2020)
                                                       SEAN MUSGROVE
 8
                                                       Attorney for Plaintiff
 9                                                     ANH BAO VY HUYNH
10

11 Dated: November 9, 2020                             SCHUERING ZIMMERMAN & DOYLE, LLP

12                                              By:    /s/ Lawrance S. Giardina (authorized 11/9/2020)
                                                       LAWRANCE S. GIARDINA
13
                                                       Attorneys for Defendant
14                                                     NATHAN HALE ALLEN, M.D.
15

16 Dated: November 12, 2020                            MCGREGOR W. SCOTT
                                                       United States Attorney
17
                                                By:    /s/ Joseph B. Frueh
18                                                     JOSEPH B. FRUEH
                                                       Assistant United States Attorney
19
                                                       Attorneys for the United States of America
20

21

22         IT IS SO ORDERED

23 Dated: November 20, 2020

24

25

26
27

28

      STIP. & PROPOSED ORDER CONTINUING DR. NATHAN    1
30    HALE ALLEN’S RESPONSE TO FIRST AM. COMPL.
